Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior rejections are withdrawn in view of applicant remarks.
Claims 1-11 and 20 have been cancelled. Claims 12-19 are pending. 
The prior art rejections for claims 12-19 are withdrawn in view of applicant remarks. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 12, the claim recites “receiving,  by a computer processor, a listing of possible billing codes …”, “ receiving, by the computer processor, an input record describing a medical procedure”, “constructing, by the computer processor, a feature 

The limitations of determining “receiving, by a computer processor, a listing of possible billing codes …”, “receiving, by the computer processor, an input record describing a medical procedure”, “constructing, by the computer processor, a feature vector by extracting one or more features from the input record …”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. For example, but for the “computer processer”, nothing in the claim elements precludes the step from practically performed in the mind. For example, the ‘receiving’ in the context of this claim encompasses a user manually obtaining a listing of possible billing codes, a user manually obtain input record information. With regards to the ‘constructing’ in the context of this claim (but for the recitation of ‘computing’), encompasses a user manually recording/writing down a vector of information, given information manually gleaned from the user interpreting the input record. With regards to the limitations “for each billing code … computing … a classifier score … for a given billing code in relation to the feature vector using machine learning …”, “for each billing code … computing a TF-IDF score for each of the one or 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element for using a computer processor to perform the steps. The computer processor in the steps is recited at a high level of generality (i.e. as a generic processor performing a generic computer functions such as receiving  and computing) such that it amounts to no more than applying the exception using a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of u sing a processor to perform the claimed steps amount to no more than applying the exception using the generic computer component. Application of an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

With regards to claim 13, it recites ‘…performing natural language processing on the input text description prior to constructing a feature vector…’, which can encompass a user manually understanding natural language content by referencing text description information prior to manually recording a feature vector. Thus, it is rejected under similar rationale as claim 12, as it does not resolve the statutory deficiencies of claim 12.

With regards to claim 15, it recites “wherein the input record further includes age of patient and sex of patient …”, which can encompass a user manually obtaining and reading an input record of information that includes age and sex information. Thus, it is rejected under similar rationale as claim 12, as it does not resolve the statutory deficiencies of claim 12.



With regards to claim 17, it recites “.. wherein the confidence score is calculated as a ratio …”, which can encompass a user manually performing a calculation as a ratio. Thus, it is rejected under similar rationale as claim 12, as it does not resolve the statutory deficiencies of claim 12.

With regards to claim 18, it recites “… updating models used in the machine learning “… , which encompasses a user manually updating model information. As explained in claim 12, the machine learning is recited at a high level of generality, and the ‘machine’ is directed to a generic computer component and the learning aspect encompasses a user manually referencing earlier recorded information (to make a subsequent step/decision). Thus, it is rejected under similar rationale as claim 12, as it does not resolve the statutory deficiencies of claim 12.

With regards to claim 19, it recites “presenting top n billing codes …”, which encompasses a user manually (such as via written or verbal form), presenting billing code information in an ordered fashion (top n fashion). Thus, it is rejected under similar rationale as claim 12, as it does not resolve the statutory deficiencies of claim 12.

Response to Arguments
Applicant’s arguments, see remarks, filed 06/23/2021, with respect to the combination of classification scores and TF-IDF scores have been fully considered and are persuasive.  The prior art rejections for claims 12-19 are withdrawn (It is noted that claims 1-11 and 20 have been canceled in the after final response (which is being entered). 
A new grounds of rejection is issued for claim 12 being directed to an abstract idea and the examiner respectfully directs the applicant’s attention to the 35 USC 101 rejections above for a full explanation. 
The examiner also further notes the allowable subject matter indicated for claim 14 above after further evaluation/consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILSON W TSUI/Primary Examiner, Art Unit 2178